Case 5:18-cr-50083-TLB Document 3 Filed 10/17/18 Page 1 of 2 Page|D #: 7

US DISTR]CI COURT
WESTERN D!ST ARKANSAS
IN THE UNITED STATES DISTRICT COURT mED
WESTERN DISTRICT OF ARKANSAS UCT 1 7 2018
FAYETTEVILLE DIVISION
D§Uoms F. YouNG, Clerk
UNITED STATES OF AMERICA ) D°p“'y°"”*
)
vs. ) N0.5;18CR 50033»001
) 21 U.S.C. § 841(a)(1)
MICHAEL REED ) 21 U.S.C. § 846
) 21 U.S.C. § 841(b)(1)(B)(viii)
INDICTMENT
The Grand Jury Charges:
COUNT ONE

Beginning on or about an unknown date, but at least as early as September 15, 2018, and
continuing to on or about September 26, 2018, in the Western District of Arkansas, Fayetteville
Division, and elsewhere, the defendant, MICHAEL REED, and others known and unknown to
the Grand Jury, did knowingly and intentionally combine, conspire, confederate and agree with
each other, and with others known and unknown to the Grand Jury to distribute a controlled
substance, namely, a mixture or substance that contained a detectible amount of
methamphetamine, a Schedule II controlled substance, in violation of Title 21, U.S.C., § 841(a)(1)
and Title 21, U.S.C., § 846.

COUNT TWO

On or about September 26, 2018, in the Western District of Arkansas, Fayetteville
Division, the defendant, MICHAEL REED, knowingly and intentionally distributed a controlled
substance, namely, a mixture or substance that contained a detectable amount of

methamphetamine, a Schedule ll controlled substance, in violation of Title 21, U.S.C. § 841(a)(1).

Page 1 of 2

Case 5:18-cr-50083-TLB Document 3 Filed 10/17/18 Page 2 of 2 Page|D #: 8

COUNT THREE
On or about September 26, 2018, in the Western District of Arkansas, Fayetteville
Division, the defendant, MICHAEL REED, knowingly and intentionally possessed with the
intent to distribute a controlled substance, namely, more than 50 grams of a mixture or substance
that contained a detectable amount of methamphetamine, a Schedule ll controlled substance, in
violation of Title 21, U.S.C. § 841(a)(1) and Title 21, U.S.C. § 841(b)(1)(B)(viii).

A True Bill. DUANE (DAK) KEEs
UNITED sTATEs ATToRNEY

/s/ Grand Jurv Foreperson By: AA/\{!M/C"\

Grand Jury Foreperson Sydney L\.'Bldl`er "
Assistant U.S. Attorney
Arkansas Bar No. 2012238
414 Parker Avenue
Fort Smith, AR 72901
(479) 783-5125
Sydnev.L.Butler@usdoi. gov

Page 2 of 2

